Per Curiam.
This is plaintiff’s rule for a new trial. Jacob Laffler was killed through being struck by an automobile driven by Lafer and owned by Amirkonian. There was evidence of negligence of Lafer in driving the car and of Amirkonian in the inadequate equipment of the car as to lights and brakes. The finding of the jury in favor of the defendants, however, we think was justified on the ground that the negligence of Laffler was a contributing cause to his own death.
The evidence was that when struck he was walking towards defendant’s car in the centre of Myrtle avenue between Harrison and Sherman streets, in Passaic, at eleven-thirty p. m., on December 26th, 1925, and that it was very dark. Eor one to walk longitudinally in the middle of a highway (the portion usually occupied by vehicular traffic) on a dark night in a populous city is, we think, an act of imprudence from which a jury could properly infer legal negligence.
The rule for a new trial is therefore discharged.